          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 1 of 41



                                         Measured     Processing    Processing      Processing      Processing
                                         Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound      Inbound       Inbound         Inbound         Inbound
Date          Area        District       Ballot       Ballot        Ballot          Ballot          Ballot
              Capital
 10/24/2020   Metro       Atlanta             17326        84.89%         95.35%         98.71%          98.92%
              Capital
 10/24/2020   Metro       Baltimore           10410        84.21%        89.82%          93.51%          95.63%
              Capital
 10/24/2020   Metro       Capital             14949        92.98%        97.24%          98.20%          98.44%
              Capital     Greater S
 10/24/2020   Metro       Carolina            11936        92.25%         97.52%         98.93%          99.07%
              Capital
 10/24/2020   Metro       Greensboro          15753        83.59%        89.67%           96.57%         96.77%
              Capital     Mid-
 10/24/2020   Metro       Carolinas           11164        90.56%         96.01%         97.65%          97.81%
              Capital     Norther
 10/24/2020   Metro       Virginia            11774        91.55%         95.32%         96.81%          96.98%
              Capital
 10/24/2020   Metro       Richmond             9994        92.46%         97.16%         98.67%          98.74%

 10/24/2020 Eastern       Appalachian          1932        58.85%        62.47%          63.41%          63.82%

                          Central
 10/24/2020 Eastern       Pennsylvania        28341        78.46%        90.50%          98.91%          99.36%

 10/24/2020 Eastern       Kentuckiana           734        37.60%        49.86%          52.86%          53.95%

 10/24/2020 Eastern       Norther Ohio        35407        91.84%        98.73%          99.44%          99.47%

 10/24/2020 Eastern       Ohio Valley         25323        95.08%        98.68%          99.36%          99.40%

                          Philadelphia
 10/24/2020 Eastern       Metropo             18130        91.54%         95.09%         98.90%          99.13%

 10/24/2020 Eastern       South Jersey        21337        95.54%        97.48%          98.22%          98.70%

 10/24/2020 Eastern       Tennessee            3207        88.74%        96.41%          98.66%          98.66%

                          Western
 10/24/2020 Eastern       New York            10331        96.20%         98.29%         99.27%          99.27%

                          Western
 10/24/2020 Eastern       Pennsylvania        34027        98.08%        99.17%          99.72%          99.73%
                          Central
 10/24/2020 Great Lakes   Illinois            17965        89.89%         94.03%         96.85%          98.99%
          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 2 of 41



                                      Measured     Processing    Processing      Processing      Processing
                                      Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                      Inbound      Inbound       Inbound         Inbound         Inbound
Date         Area       District      Ballot       Ballot        Ballot          Ballot          Ballot

 10/24/2020 Great Lakes Chicago            11581        90.71%        91.97%          92.56%          95.81%

 10/24/2020 Great Lakes Detroit             5808        74.04%        92.63%          97.37%          98.14%

 10/24/2020 Great Lakes Gateway             9036        93.46%        97.08%          98.05%          98.15%
                        Greater
 10/24/2020 Great Lakes Indiana              946        72.41%         91.75%          98.63%         98.63%
                        Greater
 10/24/2020 Great Lakes Michigan            6128        91.66%         96.88%          97.99%         98.01%

 10/24/2020 Great Lakes Lakeland            1882        81.72%        93.73%          95.64%          95.91%

 10/24/2020 Northeast   Albany              9972        95.19%        98.44%          99.22%          99.27%

 10/24/2020 Northeast   Caribbean           9666        99.63%        99.89%          99.92%          99.92%

                        Connecticut
 10/24/2020 Northeast   Valley             12229        95.55%         97.74%         98.63%          98.80%
                        Greater
 10/24/2020 Northeast   Boston             40936        96.03%         98.45%         99.02%          99.04%

 10/24/2020 Northeast   Long Island        14887        96.61%        98.34%          98.81%          98.86%

 10/24/2020 Northeast   New York            7335        91.15%        95.16%          99.17%          99.43%

                        Northern
 10/24/2020 Northeast   New England         1472        76.56%        94.16%           99.18%         99.18%

                        Northern
 10/24/2020 Northeast   New Jersey         30562        96.50%         97.68%         98.05%          98.11%

 10/24/2020 Northeast   Triboro             5766        83.09%        85.76%          86.58%          86.68%

 10/24/2020 Northeast   Westchester         8540        92.76%        95.94%          97.31%          97.45%

 10/24/2020 Pacific     Bay-Valley         58723        98.43%        99.12%          99.29%          99.31%
 10/24/2020 Pacific     Honolulu           26639        97.22%        98.96%          99.17%          99.25%

 10/24/2020 Pacific     Los Angeles        55426        98.59%        99.16%          99.38%          99.38%

 10/24/2020 Pacific     Sacramento         58963        96.75%        99.28%          99.35%          99.37%
          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 3 of 41



                                         Measured     Processing    Processing      Processing      Processing
                                         Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound      Inbound       Inbound         Inbound         Inbound
Date          Area       District        Ballot       Ballot        Ballot          Ballot          Ballot

 10/24/2020 Pacific      San Diego            90878        98.85%        99.49%          99.66%          99.66%
                         San
 10/24/2020 Pacific      Francisco            36288        98.32%         99.17%         99.45%          99.47%

 10/24/2020 Pacific      Santa Ana            45989        99.01%        99.61%          99.75%          99.76%
                         Sierra
 10/24/2020   Pacific    Coastal              32414        98.49%         99.35%         99.58%          99.59%
 10/24/2020   Southern   Alabama                620        65.65%         92.26%         96.61%          96.61%
 10/24/2020   Southern   Arkansas               761        91.46%         96.32%         98.55%          98.55%
 10/24/2020   Southern   Dallas                3105        94.59%         97.81%         98.58%          98.65%

 10/24/2020 Southern     Ft. Worth             1887        90.04%        94.70%          96.08%          96.13%

 10/24/2020 Southern     Gulf Atlantic        18637        90.82%        96.32%          98.69%          98.79%
 10/24/2020 Southern     Houston               2696        84.64%        89.50%          91.58%          91.73%

 10/24/2020 Southern     Louisiana              561        77.18%        90.73%          98.04%          98.04%

 10/24/2020 Southern     Mississippi            469        85.50%        95.10%          98.51%          98.51%

 10/24/2020 Southern     Oklahoma               385        75.32%        91.69%          97.40%          97.40%

 10/24/2020 Southern     Rio Grande            3433        91.09%        95.22%          98.11%          98.11%

 10/24/2020   Southern   South Florida         9778        92.91%        96.32%          98.65%          98.66%
 10/24/2020   Southern   Suncoast             47873        96.63%        98.55%          99.25%          99.26%
 10/24/2020   Western    Alaska                4101        79.59%        88.03%          89.32%          89.61%
 10/24/2020   Western    Arizona             121164        97.56%        99.35%          99.48%          99.53%
                         Central
 10/24/2020 Western      Plains                7267        96.72%         98.53%          99.04%         99.04%

                         Colorado/W
 10/24/2020 Western      yoming               20585        69.93%         89.58%         91.89%          91.97%
 10/24/2020 Western      Dakotas              10696        96.23%         99.09%         99.70%          99.70%
 10/24/2020 Western      Hawkeye              13338        95.25%         98.03%         98.49%          98.53%
                         Mid-
 10/24/2020 Western      Americas              8547        93.81%         97.58%          99.33%         99.49%
                         Nevada
 10/24/2020 Western      Sierra               24279        97.86%         99.44%         99.67%          99.70%

 10/24/2020 Western      Northland             6158        97.30%        99.40%          99.71%          99.71%
          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 4 of 41



                                       Measured       Processing      Processing      Processing      Processing
                                       Volume:        Score:          Score Plus 1:   Score Plus 2:   Score Plus 3:
                                       Inbound        Inbound         Inbound         Inbound         Inbound
Date        Area      District         Ballot         Ballot          Ballot          Ballot          Ballot
 10/24/2020 Western   Portland                98841          92.49%          99.09%          99.37%          99.40%

 10/24/2020 Western   Salt Lake City         39855         98.78%          99.54%          99.75%          99.81%
 10/24/2020 Western   Seattle                97892         97.75%          99.07%          99.36%          99.42%
            Capital
 10/26/2020 Metro     Atlanta                18003         89.44%          94.66%          97.46%          98.51%
            Capital
 10/26/2020 Metro     Baltimore              18530         91.27%          95.61%          97.91%          99.00%
            Capital
 10/26/2020 Metro     Capital                14799         93.21%          97.13%          98.89%          99.24%
            Capital   Greater S
 10/26/2020 Metro     Carolina               12565         87.10%          93.55%          96.93%          98.30%
            Capital
 10/26/2020 Metro     Greensboro             17799         82.68%          94.00%          96.30%          97.02%
            Capital   Mid-
 10/26/2020 Metro     Carolinas              11440         86.12%          93.56%          95.01%          95.58%
            Capital   Norther
 10/26/2020 Metro     Virginia               19824         93.50%          97.23%          97.78%          98.12%
            Capital
 10/26/2020 Metro     Richmond               15749         91.18%          96.08%          97.58%          98.21%

 10/26/2020 Eastern   Appalachian             3068         74.87%          81.29%          82.30%          82.66%

                      Central
 10/26/2020 Eastern   Pennsylvania           53221         78.76%          92.10%          99.30%          99.49%

 10/26/2020 Eastern   Kentuckiana              914         64.55%          71.99%          74.40%          76.59%

 10/26/2020 Eastern   Norther Ohio           45561         92.64%          97.97%          98.62%          98.86%

 10/26/2020 Eastern   Ohio Valley            30986         94.80%          98.56%          99.12%          99.41%

                      Philadelphia
 10/26/2020 Eastern   Metropo                48358         93.02%          95.80%          97.39%          97.78%

 10/26/2020 Eastern   South Jersey           17529         90.87%          94.47%          95.73%          96.37%

 10/26/2020 Eastern   Tennessee               8689         92.82%          97.25%          98.60%          98.92%

                      Western
 10/26/2020 Eastern   New York               15455         96.60%          98.65%          99.06%          99.18%
          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 5 of 41



                                         Measured     Processing    Processing      Processing      Processing
                                         Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound      Inbound       Inbound         Inbound         Inbound
Date         Area         District       Ballot       Ballot        Ballot          Ballot          Ballot

                          Western
 10/26/2020 Eastern       Pennsylvania        41673        97.26%        98.87%          99.33%          99.43%
                          Central
 10/26/2020 Great Lakes   Illinois            28932        94.36%         97.63%         98.45%          98.77%

 10/26/2020 Great Lakes Chicago               20125        87.63%        93.06%          94.26%          94.81%

 10/26/2020 Great Lakes Detroit               12471        73.60%        93.03%          96.85%          98.09%

 10/26/2020 Great Lakes Gateway               14957        93.17%        95.74%          96.96%          97.25%
                        Greater
 10/26/2020 Great Lakes Indiana                3007        79.71%         93.85%          96.71%         98.74%
                        Greater
 10/26/2020 Great Lakes Michigan              14134        87.31%         96.88%         98.34%           98.57%

 10/26/2020 Great Lakes Lakeland               3359        87.44%        93.24%          95.86%          98.21%

 10/26/2020 Northeast     Albany              22560        96.32%        98.70%          99.26%          99.43%

 10/26/2020 Northeast     Caribbean            4885        98.67%        99.65%          99.77%          99.82%

                          Connecticut
 10/26/2020 Northeast     Valley              30947        94.79%         96.83%         97.34%          97.72%
                          Greater
 10/26/2020 Northeast     Boston              74156        96.96%         98.66%         98.96%          99.17%

 10/26/2020 Northeast     Long Island         19994        96.02%        97.68%          98.02%          98.24%

 10/26/2020 Northeast     New York            50919        96.48%        98.33%          98.91%          99.05%

                          Northern
 10/26/2020 Northeast     New England          2476        84.41%        92.89%           96.81%         99.23%

                          Northern
 10/26/2020 Northeast     New Jersey          30027        96.76%         98.05%         98.31%          98.46%

 10/26/2020 Northeast     Triboro             14114        89.12%        91.12%          91.85%          92.04%

 10/26/2020 Northeast     Westchester         14707        94.53%        97.42%          97.89%          98.09%

 10/26/2020 Pacific       Bay-Valley          49827        96.85%        98.04%          98.28%          98.39%
          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 6 of 41



                                         Measured       Processing      Processing      Processing      Processing
                                         Volume:        Score:          Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound        Inbound         Inbound         Inbound         Inbound
Date        Area         District        Ballot         Ballot          Ballot          Ballot          Ballot
 10/26/2020 Pacific      Honolulu               23761          94.72%          97.46%          97.84%          97.88%

 10/26/2020 Pacific      Los Angeles           42123         96.39%          97.45%          97.98%          98.22%

 10/26/2020 Pacific      Sacramento            46634         97.07%          97.92%          98.09%          98.14%

 10/26/2020 Pacific      San Diego             75555         98.07%          99.29%          99.57%          99.64%
                         San
 10/26/2020 Pacific      Francisco             36395         97.83%          98.83%          99.05%          99.13%

 10/26/2020 Pacific      Santa Ana             35113         97.65%          99.01%          99.36%          99.46%
                         Sierra
 10/26/2020   Pacific    Coastal               34947         97.96%          98.64%          98.87%          98.99%
 10/26/2020   Southern   Alabama                1302         74.19%          92.63%          97.24%          98.16%
 10/26/2020   Southern   Arkansas               1292         91.95%          97.21%          98.45%          99.61%
 10/26/2020   Southern   Dallas                 3464         92.00%          97.03%          98.47%          98.67%

 10/26/2020 Southern     Ft. Worth              2262         88.68%          92.00%          93.10%          93.28%

 10/26/2020 Southern     Gulf Atlantic         17636         85.82%          94.26%          96.49%          97.27%
 10/26/2020 Southern     Houston               10597         90.23%          95.71%          96.81%          97.29%

 10/26/2020 Southern     Louisiana              1217         74.03%          88.17%          94.91%          97.29%

 10/26/2020 Southern     Mississippi             679         73.93%          86.89%          95.29%          98.09%

 10/26/2020 Southern     Oklahoma                761         77.92%          91.59%          95.80%          98.29%

 10/26/2020 Southern     Rio Grande             4307         87.74%          94.27%          96.49%          98.58%

 10/26/2020   Southern   South Florida          7051         90.40%          96.21%          98.03%          98.67%
 10/26/2020   Southern   Suncoast              45685         94.38%          96.93%          97.78%          98.24%
 10/26/2020   Western    Alaska                 4347         82.54%          89.90%          92.48%          92.71%
 10/26/2020   Western    Arizona               95035         97.90%          99.10%          99.47%          99.62%
                         Central
 10/26/2020 Western      Plains                 9837         90.81%          93.16%          94.40%          94.67%

                         Colorado/W
 10/26/2020 Western      yoming                31810         61.44%          78.91%          84.32%          86.41%
 10/26/2020 Western      Dakotas               10329         94.98%          97.88%          98.65%          98.96%
 10/26/2020 Western      Hawkeye               28064         97.57%          98.63%          99.05%          99.14%
          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 7 of 41



                                       Measured     Processing    Processing      Processing      Processing
                                       Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                       Inbound      Inbound       Inbound         Inbound         Inbound
Date        Area      District         Ballot       Ballot        Ballot          Ballot          Ballot
                      Mid-
 10/26/2020 Western   Americas              10582        86.68%         97.51%         98.67%          99.08%
                      Nevada
 10/26/2020 Western   Sierra                19328        87.15%         89.31%         89.80%          89.98%

 10/26/2020 Western   Northland              5418        92.23%        97.29%          98.27%          99.04%
 10/26/2020 Western   Portland              83834        97.24%        98.49%          99.03%          99.23%

 10/26/2020 Western   Salt Lake City        36892        97.83%        99.15%          99.42%          99.76%
 10/26/2020 Western   Seattle               80236        96.26%        98.18%          98.69%          98.88%
            Capital
 10/27/2020 Metro     Atlanta               10334        39.68%         97.78%         98.72%          99.20%
            Capital
 10/27/2020 Metro     Baltimore              6904        85.04%         96.41%         97.81%          99.06%
            Capital
 10/27/2020 Metro     Capital               15659        88.95%        98.72%          99.00%          99.36%
            Capital   Greater S
 10/27/2020 Metro     Carolina              12357        79.98%         97.97%         98.80%          99.26%
            Capital
 10/27/2020 Metro     Greensboro            15829        75.49%        93.79%           95.70%         98.33%
            Capital   Mid-
 10/27/2020 Metro     Carolinas             13455        70.49%         95.04%         95.89%          96.16%
            Capital   Norther
 10/27/2020 Metro     Virginia               2475        60.73%         89.58%         91.47%          92.53%
            Capital
 10/27/2020 Metro     Richmond               7019        82.56%         97.31%         98.09%          98.59%

 10/27/2020 Eastern   Appalachian            1005        49.35%        81.39%          86.87%          89.75%

                      Central
 10/27/2020 Eastern   Pennsylvania          15328        56.14%        95.72%          97.88%          99.20%

 10/27/2020 Eastern   Kentuckiana             367        55.59%        82.56%          86.65%          87.74%

 10/27/2020 Eastern   Norther Ohio          34973        91.43%        98.95%          99.30%          99.35%

 10/27/2020 Eastern   Ohio Valley           29215        94.81%        98.14%          99.61%          99.68%

                      Philadelphia
 10/27/2020 Eastern   Metropo               29493        96.06%         98.66%         99.18%          99.65%

 10/27/2020 Eastern   South Jersey          29791        96.71%        99.12%          99.24%          99.35%
          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 8 of 41



                                         Measured     Processing    Processing      Processing      Processing
                                         Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound      Inbound       Inbound         Inbound         Inbound
Date        Area          District       Ballot       Ballot        Ballot          Ballot          Ballot

 10/27/2020 Eastern       Tennessee            6287        91.97%        98.66%          99.20%          99.55%

                          Western
 10/27/2020 Eastern       New York            17058        98.19%         99.51%         99.60%          99.63%

                          Western
 10/27/2020 Eastern       Pennsylvania        43581        97.25%        99.58%          99.67%          99.89%
                          Central
 10/27/2020 Great Lakes   Illinois            18763        85.01%         93.71%         96.75%          99.23%

 10/27/2020 Great Lakes Chicago               15527        90.04%        92.99%          93.41%          93.59%

 10/27/2020 Great Lakes Detroit                4984        48.60%        93.48%          97.33%          98.03%

 10/27/2020 Great Lakes Gateway                2595        80.00%        95.22%          96.69%          97.38%
                        Greater
 10/27/2020 Great Lakes Indiana                 903        40.64%         91.03%          94.80%         98.34%
                        Greater
 10/27/2020 Great Lakes Michigan               3785        55.01%         96.46%          97.99%         98.65%

 10/27/2020 Great Lakes Lakeland                729        52.54%        79.97%          83.13%          85.46%

 10/27/2020 Northeast     Albany               3825        82.33%        97.80%          98.25%          98.51%

 10/27/2020 Northeast     Caribbean           10197        99.57%        99.87%          99.93%          99.97%

                          Connecticut
 10/27/2020 Northeast     Valley               2061        75.25%         94.03%         95.88%          96.51%
                          Greater
 10/27/2020 Northeast     Boston              24867        93.70%         99.28%         99.55%          99.63%

 10/27/2020 Northeast     Long Island         14681        97.16%        98.53%          98.67%          98.73%

 10/27/2020 Northeast     New York            25903        94.95%        98.89%          99.24%          99.34%

                          Northern
 10/27/2020 Northeast     New England           525        54.29%         91.81%         95.05%          97.33%

                          Northern
 10/27/2020 Northeast     New Jersey          45977        97.51%         99.37%         99.42%          99.49%
          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 9 of 41



                                         Measured     Processing    Processing      Processing      Processing
                                         Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound      Inbound       Inbound         Inbound         Inbound
Date          Area       District        Ballot       Ballot        Ballot          Ballot          Ballot

 10/27/2020 Northeast    Triboro              14823        95.52%        96.51%          96.63%          96.64%

 10/27/2020 Northeast    Westchester           2090        70.43%        93.64%          94.26%          94.31%

 10/27/2020 Pacific      Bay-Valley          102039        99.08%        99.60%          99.64%          99.64%
 10/27/2020 Pacific      Honolulu             29229        96.42%        99.67%          99.79%          99.84%

 10/27/2020 Pacific      Los Angeles          83708        99.22%        99.61%          99.67%          99.70%

 10/27/2020 Pacific      Sacramento           84953        97.93%        98.92%          98.94%          98.98%

 10/27/2020 Pacific      San Diego           155989        99.12%        99.82%          99.90%          99.92%
                         San
 10/27/2020 Pacific      Francisco            68132        99.33%         99.72%         99.77%          99.79%

 10/27/2020 Pacific      Santa Ana            65496        99.14%        99.70%          99.75%          99.76%
                         Sierra
 10/27/2020   Pacific    Coastal              54305        98.72%         99.43%         99.46%          99.49%
 10/27/2020   Southern   Alabama                529        50.85%         89.79%         95.46%          97.35%
 10/27/2020   Southern   Arkansas               258        65.89%         92.25%         94.96%          95.35%
 10/27/2020   Southern   Dallas                2032        85.19%         97.19%         98.38%          99.02%

 10/27/2020 Southern     Ft. Worth              715        73.71%        89.23%          91.19%          92.45%

 10/27/2020 Southern     Gulf Atlantic        16079        84.80%        97.85%          98.76%          99.14%
 10/27/2020 Southern     Houston               1636        74.94%        91.01%          92.05%          93.40%

 10/27/2020 Southern     Louisiana              462        63.42%        93.29%          95.45%          97.19%

 10/27/2020 Southern     Mississippi            640        83.75%        98.13%          98.44%          99.06%

 10/27/2020 Southern     Oklahoma               352        60.23%        87.78%          91.76%          98.30%

 10/27/2020 Southern     Rio Grande            3186        84.46%        96.52%          98.09%          98.84%

 10/27/2020   Southern   South Florida        11021        94.50%        98.81%          99.12%          99.34%
 10/27/2020   Southern   Suncoast             62474        97.13%        99.20%          99.49%          99.63%
 10/27/2020   Western    Alaska                3542        81.23%        93.73%          94.97%          95.17%
 10/27/2020   Western    Arizona             166629        98.35%        99.74%          99.80%          99.86%
                         Central
 10/27/2020 Western      Plains                8074        95.62%         98.54%          98.72%         98.98%
         Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 10 of 41



                                       Measured     Processing    Processing      Processing      Processing
                                       Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                       Inbound      Inbound       Inbound         Inbound         Inbound
Date        Area      District         Ballot       Ballot        Ballot          Ballot          Ballot

                      Colorado/W
 10/27/2020 Western   yoming                28371        77.12%         90.99%         93.32%          95.40%
 10/27/2020 Western   Dakotas               11655        92.66%         99.26%         99.50%          99.71%
 10/27/2020 Western   Hawkeye               20590        97.70%         99.04%         99.18%          99.25%
                      Mid-
 10/27/2020 Western   Americas               9768        95.01%         99.21%          99.57%         99.73%
                      Nevada
 10/27/2020 Western   Sierra                30872        97.69%         99.47%         99.67%          99.71%

 10/27/2020 Western   Northland              6702        95.48%        99.19%          99.42%          99.63%
 10/27/2020 Western   Portland             102003        97.79%        99.68%          99.84%          99.91%

 10/27/2020 Western   Salt Lake City        61570        88.99%        99.69%          99.80%          99.92%
 10/27/2020 Western   Seattle              136535        98.09%        99.65%          99.74%          99.77%
            Capital
 10/28/2020 Metro     Atlanta               18110        94.98%         96.49%         98.98%          99.24%
            Capital
 10/28/2020 Metro     Baltimore             16859        94.19%        94.80%          96.75%          99.42%
            Capital
 10/28/2020 Metro     Capital               17369        96.44%        96.99%          99.03%          99.36%
            Capital   Greater S
 10/28/2020 Metro     Carolina              13029        91.10%         92.42%         97.87%          98.32%
            Capital
 10/28/2020 Metro     Greensboro            22923        90.90%        91.63%           96.46%         97.18%
            Capital   Mid-
 10/28/2020 Metro     Carolinas             15512        90.07%         91.21%         97.11%          97.52%
            Capital   Norther
 10/28/2020 Metro     Virginia              16389        97.03%         97.94%         98.82%          98.93%
            Capital
 10/28/2020 Metro     Richmond              16093        96.90%         97.66%          99.03%         99.23%

 10/28/2020 Eastern   Appalachian            1943        88.78%        89.29%          93.82%          93.88%

                      Central
 10/28/2020 Eastern   Pennsylvania          37815        83.25%        83.76%          98.90%          99.44%

 10/28/2020 Eastern   Kentuckiana             492        59.96%        64.84%          83.74%          84.96%

 10/28/2020 Eastern   Norther Ohio          46265        97.63%        97.98%          99.31%          99.36%

 10/28/2020 Eastern   Ohio Valley           27915        97.97%        98.34%          99.55%          99.79%
         Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 11 of 41



                                         Measured     Processing    Processing      Processing      Processing
                                         Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound      Inbound       Inbound         Inbound         Inbound
Date        Area          District       Ballot       Ballot        Ballot          Ballot          Ballot

                          Philadelphia
 10/28/2020 Eastern       Metropo             48458        96.70%         97.04%         98.91%          99.37%

 10/28/2020 Eastern       South Jersey        26587        97.45%        97.75%          98.29%          98.42%

 10/28/2020 Eastern       Tennessee            5601        94.09%        96.27%          99.18%          99.41%

                          Western
 10/28/2020 Eastern       New York            16349        98.53%         99.25%         99.68%          99.72%

                          Western
 10/28/2020 Eastern       Pennsylvania        41148        98.52%        98.95%          99.80%          99.90%
                          Central
 10/28/2020 Great Lakes   Illinois            31264        96.12%         97.51%         99.09%          99.25%

 10/28/2020 Great Lakes Chicago               20431        95.89%        96.09%          97.18%          97.28%

 10/28/2020 Great Lakes Detroit                6998        78.92%        81.91%          95.46%          98.27%

 10/28/2020 Great Lakes Gateway               11603        95.67%        96.59%          98.47%          98.57%
                        Greater
 10/28/2020 Great Lakes Indiana                1554        86.16%         91.12%          96.98%         98.33%
                        Greater
 10/28/2020 Great Lakes Michigan               7955        95.50%         97.06%          99.01%         99.16%

 10/28/2020 Great Lakes Lakeland               2162        92.83%        94.54%          96.48%          96.76%

 10/28/2020 Northeast     Albany              22833        98.31%        98.62%          99.30%          99.44%

 10/28/2020 Northeast     Caribbean            7612        99.50%        99.57%          99.75%          99.79%

                          Connecticut
 10/28/2020 Northeast     Valley              13825        98.12%         98.37%         99.00%          99.09%
                          Greater
 10/28/2020 Northeast     Boston              66087        97.73%         98.26%         99.53%          99.62%

 10/28/2020 Northeast     Long Island         24042        99.00%        99.15%          99.45%          99.48%

 10/28/2020 Northeast     New York            24942        97.36%        98.16%          99.04%          99.27%
          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 12 of 41



                                         Measured     Processing    Processing      Processing      Processing
                                         Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound      Inbound       Inbound         Inbound         Inbound
Date          Area       District        Ballot       Ballot        Ballot          Ballot          Ballot

                         Northern
 10/28/2020 Northeast    New England            955        82.41%         87.64%         96.44%          96.96%

                         Northern
 10/28/2020 Northeast    New Jersey           43222        97.28%         97.39%         97.98%          98.05%

 10/28/2020 Northeast    Triboro              13781        88.14%        88.42%          88.62%          88.67%

 10/28/2020 Northeast    Westchester          17291        97.89%        98.14%          98.61%          98.65%

 10/28/2020 Pacific      Bay-Valley           83494        99.19%        99.34%          99.48%          99.52%
 10/28/2020 Pacific      Honolulu             39222        98.96%        99.23%          99.72%          99.80%

 10/28/2020 Pacific      Los Angeles          67519        98.87%        99.14%          99.37%          99.40%

 10/28/2020 Pacific      Sacramento           70087        99.33%        99.48%          99.62%          99.64%

 10/28/2020 Pacific      San Diego           134602        99.32%        99.55%          99.81%          99.85%
                         San
 10/28/2020 Pacific      Francisco            49667        98.90%         99.34%         99.58%          99.61%

 10/28/2020 Pacific      Santa Ana            60225        99.66%        99.76%          99.87%          99.90%
                         Sierra
 10/28/2020   Pacific    Coastal              47123        98.83%         99.05%         99.27%          99.30%
 10/28/2020   Southern   Alabama                626        71.09%         75.88%         93.93%          95.85%
 10/28/2020   Southern   Arkansas               864        94.68%         96.06%         98.61%          98.73%
 10/28/2020   Southern   Dallas                3017        93.87%         96.85%         99.04%          99.20%

 10/28/2020 Southern     Ft. Worth             1677        95.11%        96.12%          96.78%          96.84%

 10/28/2020 Southern     Gulf Atlantic        19719        93.99%        94.77%          99.08%          99.31%
 10/28/2020 Southern     Houston               7144        95.04%        96.01%          97.12%          97.19%

 10/28/2020 Southern     Louisiana              431        65.43%        74.94%          91.42%          96.98%

 10/28/2020 Southern     Mississippi            540        91.48%        93.70%          98.15%          99.07%

 10/28/2020 Southern     Oklahoma               153        62.75%        79.08%          94.77%          98.69%

 10/28/2020 Southern     Rio Grande            3709        91.64%        94.31%          98.41%          98.89%
         Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 13 of 41



                                          Measured     Processing    Processing      Processing      Processing
                                          Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                          Inbound      Inbound       Inbound         Inbound         Inbound
Date          Area       District         Ballot       Ballot        Ballot          Ballot          Ballot

 10/28/2020   Southern   South Florida          9166        94.97%        96.33%          98.65%          99.08%
 10/28/2020   Southern   Suncoast              51567        96.43%        97.09%          99.32%          99.45%
 10/28/2020   Western    Alaska                 4966        93.76%        96.34%          98.79%          99.05%
 10/28/2020   Western    Arizona              159572        98.07%        98.36%          98.71%          98.78%
                         Central
 10/28/2020 Western      Plains                 7607        96.49%         97.23%          98.00%         98.19%

                         Colorado/W
 10/28/2020 Western      yoming                20077        78.74%         81.18%         88.12%          89.74%
 10/28/2020 Western      Dakotas               10662        96.60%         97.77%         99.59%          99.75%
 10/28/2020 Western      Hawkeye               19851        98.48%         98.84%         99.26%          99.30%
                         Mid-
 10/28/2020 Western      Americas               9349        95.63%         97.22%          99.11%         99.38%
                         Nevada
 10/28/2020 Western      Sierra                25585        98.03%         98.54%         99.30%          99.39%

 10/28/2020 Western      Northland              5279        97.08%        97.90%          99.19%          99.79%
 10/28/2020 Western      Portland              94199        98.12%        98.31%          99.79%          99.85%

 10/28/2020 Western      Salt Lake City        55212        98.09%        98.65%          99.79%          99.86%
 10/28/2020 Western      Seattle              101351        98.25%        99.17%          99.71%          99.78%
            Capital
 10/29/2020 Metro        Atlanta               15283        93.10%         94.59%         95.20%          96.52%
            Capital
 10/29/2020 Metro        Baltimore             18036        95.63%        98.20%          98.72%          99.47%
            Capital
 10/29/2020 Metro        Capital               13983        94.93%        98.10%          98.57%          99.12%
            Capital      Greater S
 10/29/2020 Metro        Carolina              13096        77.48%         95.24%         96.30%          98.34%
            Capital
 10/29/2020 Metro        Greensboro            18611        89.14%        95.28%           95.92%         97.44%
            Capital      Mid-
 10/29/2020 Metro        Carolinas             14055        84.35%         95.30%         96.04%          97.60%
            Capital      Norther
 10/29/2020 Metro        Virginia              13424        95.14%         96.75%         97.15%          97.91%
            Capital
 10/29/2020 Metro        Richmond              14005        93.69%         97.99%          98.58%         98.86%

 10/29/2020 Eastern      Appalachian            1847        89.50%        93.99%          94.86%          96.05%
         Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 14 of 41



                                         Measured     Processing    Processing      Processing      Processing
                                         Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound      Inbound       Inbound         Inbound         Inbound
Date        Area          District       Ballot       Ballot        Ballot          Ballot          Ballot

                          Central
 10/29/2020 Eastern       Pennsylvania        40277        69.17%        96.93%          97.19%          99.51%

 10/29/2020 Eastern       Kentuckiana           678        83.48%        83.78%          87.76%          90.27%

 10/29/2020 Eastern       Norther Ohio        30000        86.10%        98.35%          98.45%          98.70%

 10/29/2020 Eastern       Ohio Valley         25223        95.50%        98.06%          98.45%          98.81%

                          Philadelphia
 10/29/2020 Eastern       Metropo             25609        90.92%         95.49%         96.22%          98.51%

 10/29/2020 Eastern       South Jersey        21470        95.44%        97.15%          97.35%          98.21%

 10/29/2020 Eastern       Tennessee            5064        96.43%        97.14%          98.06%          98.82%

                          Western
 10/29/2020 Eastern       New York            14288        96.68%         97.93%         99.01%          99.16%

                          Western
 10/29/2020 Eastern       Pennsylvania        27804        97.25%        99.16%          99.33%          99.52%
                          Central
 10/29/2020 Great Lakes   Illinois            28458        96.84%         97.77%         98.38%          99.03%

 10/29/2020 Great Lakes Chicago               21515        95.27%        96.57%          96.75%          96.92%

 10/29/2020 Great Lakes Detroit                7998        76.21%        91.74%          93.52%          98.36%

 10/29/2020 Great Lakes Gateway                7862        93.20%        95.94%          96.32%          96.88%
                        Greater
 10/29/2020 Great Lakes Indiana                1502        83.22%         87.95%          94.21%         98.87%
                        Greater
 10/29/2020 Great Lakes Michigan               7118        89.18%         95.46%          96.73%         97.53%

 10/29/2020 Great Lakes Lakeland               2033        93.70%        95.62%          97.49%          98.23%

 10/29/2020 Northeast     Albany              15355        96.89%        99.18%          99.39%          99.51%

 10/29/2020 Northeast     Caribbean            5002        99.78%        99.78%          99.82%          99.92%
          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 15 of 41



                                         Measured     Processing    Processing      Processing      Processing
                                         Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound      Inbound       Inbound         Inbound         Inbound
Date          Area       District        Ballot       Ballot        Ballot          Ballot          Ballot

                         Connecticut
 10/29/2020 Northeast    Valley               10404        95.49%         97.98%         98.43%          98.78%
                         Greater
 10/29/2020 Northeast    Boston               30091        92.46%         97.90%         98.58%          98.84%

 10/29/2020 Northeast    Long Island          18102        96.99%        98.40%          98.87%          99.00%

 10/29/2020 Northeast    New York             30146        97.08%        98.68%          98.81%          99.24%

                         Northern
 10/29/2020 Northeast    New England            969        80.70%         91.43%         94.01%          98.97%

                         Northern
 10/29/2020 Northeast    New Jersey           34711        97.54%         98.64%         98.72%          98.90%

 10/29/2020 Northeast    Triboro              12645        92.34%        94.03%          94.11%          94.25%

 10/29/2020 Northeast    Westchester          12784        95.92%        97.93%          98.25%          98.62%

 10/29/2020 Pacific      Bay-Valley           65839        98.46%        98.74%          98.94%          99.09%
 10/29/2020 Pacific      Honolulu             18740        91.47%        93.42%          94.90%          99.64%

 10/29/2020 Pacific      Los Angeles          57616        98.35%        99.01%          99.08%          99.26%

 10/29/2020 Pacific      Sacramento           56119        98.55%        98.84%          98.96%          99.03%

 10/29/2020 Pacific      San Diego            94498        99.32%        99.44%          99.62%          99.73%
                         San
 10/29/2020 Pacific      Francisco            40313        98.88%         99.05%         99.22%          99.39%

 10/29/2020 Pacific      Santa Ana            49422        98.58%        99.61%          99.78%          99.85%
                         Sierra
 10/29/2020   Pacific    Coastal              41127        98.56%         99.04%         99.17%          99.28%
 10/29/2020   Southern   Alabama                862        88.98%         90.37%         92.92%          95.48%
 10/29/2020   Southern   Arkansas               991        97.68%         98.28%         98.89%          98.99%
 10/29/2020   Southern   Dallas                3395        95.32%         95.79%         97.73%          98.41%

 10/29/2020 Southern     Ft. Worth             1616        94.37%        95.05%          95.30%          96.23%

 10/29/2020 Southern     Gulf Atlantic        15181        95.80%        97.21%          98.35%          99.26%
 10/29/2020 Southern     Houston               8962        96.33%        96.90%          97.19%          97.68%
         Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 16 of 41



                                          Measured     Processing    Processing      Processing      Processing
                                          Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                          Inbound      Inbound       Inbound         Inbound         Inbound
Date          Area       District         Ballot       Ballot        Ballot          Ballot          Ballot

 10/29/2020 Southern     Louisiana               830        92.65%        93.37%          95.30%          97.71%

 10/29/2020 Southern     Mississippi             353        93.20%        94.05%          97.45%          98.58%

 10/29/2020 Southern     Oklahoma                370        80.27%        83.24%          88.11%          93.24%

 10/29/2020 Southern     Rio Grande             3220        94.16%        94.91%          96.06%          97.48%

 10/29/2020   Southern   South Florida          6597        96.09%        96.74%          97.45%          98.67%
 10/29/2020   Southern   Suncoast              35651        97.94%        98.27%          98.72%          99.10%
 10/29/2020   Western    Alaska                 3719        83.11%        84.57%          86.31%          95.81%
 10/29/2020   Western    Arizona               62928        98.43%        98.63%          99.00%          99.33%
                         Central
 10/29/2020 Western      Plains                 7383        93.89%         96.09%          96.57%         97.45%

                         Colorado/W
 10/29/2020 Western      yoming                15284        69.86%         74.65%         78.06%          86.21%
 10/29/2020 Western      Dakotas                7943        97.53%         98.00%         98.74%          99.32%
 10/29/2020 Western      Hawkeye               16520        97.65%         98.64%         98.83%          99.06%
                         Mid-
 10/29/2020 Western      Americas               7151        95.05%         97.45%          97.94%         98.97%
                         Nevada
 10/29/2020 Western      Sierra                24116        98.15%         99.17%         99.42%          99.59%

 10/29/2020 Western      Northland              5184        84.10%        90.53%          90.88%          99.42%
 10/29/2020 Western      Portland              45801        97.46%        98.55%          98.93%          99.05%

 10/29/2020 Western      Salt Lake City        42679        97.61%        99.16%          99.40%          99.74%
 10/29/2020 Western      Seattle               77281        98.11%        98.93%          99.26%          99.39%
            Capital
 10/30/2020 Metro        Atlanta                8219        78.22%         93.25%         94.03%          94.50%
            Capital
 10/30/2020 Metro        Baltimore             12492        90.82%        95.62%          97.14%          97.46%
            Capital
 10/30/2020 Metro        Capital               12220        92.52%        97.55%          98.13%          98.24%
            Capital      Greater S
 10/30/2020 Metro        Carolina               9099        82.09%         92.77%         95.80%          96.14%
            Capital
 10/30/2020 Metro        Greensboro            12993        80.79%        90.66%           94.99%         95.27%
            Capital      Mid-
 10/30/2020 Metro        Carolinas              9904        77.29%         91.65%         96.22%          96.55%
         Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 17 of 41



                                         Measured     Processing    Processing      Processing      Processing
                                         Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound      Inbound       Inbound         Inbound         Inbound
Date        Area          District       Ballot       Ballot        Ballot          Ballot          Ballot
            Capital       Norther
 10/30/2020 Metro         Virginia            13644        91.77%         95.92%         96.27%          96.41%
            Capital
 10/30/2020 Metro         Richmond            12617        90.87%         97.73%          98.68%         98.84%

 10/30/2020 Eastern       Appalachian          1484        89.82%        95.62%          96.02%          96.36%

                          Central
 10/30/2020 Eastern       Pennsylvania        21596        64.02%        93.54%          97.49%          97.82%

 10/30/2020 Eastern       Kentuckiana           549        71.58%        86.52%          86.52%          87.61%

 10/30/2020 Eastern       Norther Ohio        27343        94.97%        98.01%          98.78%          98.85%

 10/30/2020 Eastern       Ohio Valley         20697        93.73%        98.32%          99.00%          99.09%

                          Philadelphia
 10/30/2020 Eastern       Metropo             15227        86.87%         95.17%         98.06%          98.30%

 10/30/2020 Eastern       South Jersey        14781        92.50%        95.14%          96.81%          96.91%

 10/30/2020 Eastern       Tennessee            4814        91.44%        98.21%          98.32%          98.71%

                          Western
 10/30/2020 Eastern       New York            11413        97.06%         99.31%         99.35%          99.39%

                          Western
 10/30/2020 Eastern       Pennsylvania        20443        90.79%        98.70%          99.00%          99.11%
                          Central
 10/30/2020 Great Lakes   Illinois            17601        88.46%         96.73%         97.02%          97.39%

 10/30/2020 Great Lakes Chicago               10799        91.45%        95.24%          95.41%          95.70%

 10/30/2020 Great Lakes Detroit                7064        77.02%        89.51%          96.42%          97.31%

 10/30/2020 Great Lakes Gateway                5807        89.96%        96.73%          96.95%          97.28%
                        Greater
 10/30/2020 Great Lakes Indiana                 799        60.70%         92.74%          93.62%         96.25%
                        Greater
 10/30/2020 Great Lakes Michigan               4741        86.04%         95.74%          96.25%         96.63%

 10/30/2020 Great Lakes Lakeland               1418        86.60%        92.74%          94.64%          95.42%
          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 18 of 41



                                       Measured     Processing    Processing      Processing      Processing
                                       Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                       Inbound      Inbound       Inbound         Inbound         Inbound
Date          Area       District      Ballot       Ballot        Ballot          Ballot          Ballot

 10/30/2020 Northeast    Albany             15626        95.98%        99.17%          99.44%          99.51%

 10/30/2020 Northeast    Caribbean           3525        98.70%        99.69%          99.69%          99.77%

                         Connecticut
 10/30/2020 Northeast    Valley              8031        91.28%         97.34%         97.73%          97.88%
                         Greater
 10/30/2020 Northeast    Boston             21970        93.54%         98.08%         98.30%          98.49%

 10/30/2020 Northeast    Long Island        13151        94.47%        97.92%          98.14%          98.17%

 10/30/2020 Northeast    New York           23940        93.84%        98.51%          98.94%          99.19%

                         Northern
 10/30/2020 Northeast    New England          714        73.25%         90.90%         91.04%          93.42%

                         Northern
 10/30/2020 Northeast    New Jersey         24337        97.37%         98.88%         99.02%          99.05%

 10/30/2020 Northeast    Triboro             9567        89.62%        93.10%          93.53%          93.57%

 10/30/2020 Northeast    Westchester        14394        95.44%        98.84%          99.10%          99.17%

 10/30/2020 Pacific      Bay-Valley         49515        98.29%        99.12%          99.17%          99.21%
 10/30/2020 Pacific      Honolulu            6248        92.32%        94.29%          95.73%          97.36%

 10/30/2020 Pacific      Los Angeles        44715        98.69%        99.27%          99.28%          99.32%

 10/30/2020 Pacific      Sacramento         40277        98.26%        99.34%          99.40%          99.43%

 10/30/2020 Pacific      San Diego          70978        97.99%        99.69%          99.70%          99.75%
                         San
 10/30/2020 Pacific      Francisco          31282        96.32%         99.11%         99.19%          99.21%

 10/30/2020 Pacific      Santa Ana          40061        98.73%        99.65%          99.67%          99.68%
                         Sierra
 10/30/2020   Pacific    Coastal            32882        97.97%         99.12%         99.13%          99.14%
 10/30/2020   Southern   Alabama              928        74.89%         92.35%         92.89%          93.43%
 10/30/2020   Southern   Arkansas             709        92.38%         96.47%         96.47%          96.76%
 10/30/2020   Southern   Dallas              3813        89.12%         97.40%         97.40%          97.51%
         Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 19 of 41



                                          Measured     Processing    Processing      Processing      Processing
                                          Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                          Inbound      Inbound       Inbound         Inbound         Inbound
Date          Area       District         Ballot       Ballot        Ballot          Ballot          Ballot

 10/30/2020 Southern     Ft. Worth              1345        80.00%        91.38%          92.79%          92.86%

 10/30/2020 Southern     Gulf Atlantic         11072        85.21%        94.34%          95.32%          95.81%
 10/30/2020 Southern     Houston                4220        86.61%        91.49%          91.64%          92.06%

 10/30/2020 Southern     Louisiana               718        83.98%        97.77%          97.77%          98.47%

 10/30/2020 Southern     Mississippi             374        72.73%        94.65%          94.92%          96.79%

 10/30/2020 Southern     Oklahoma                630        63.33%        95.24%          95.24%          98.25%

 10/30/2020 Southern     Rio Grande             2837        81.57%        94.57%          94.64%          95.52%

 10/30/2020   Southern   South Florida          6012        88.41%        96.94%          96.97%          97.46%
 10/30/2020   Southern   Suncoast              26840        93.72%        97.99%          98.04%          98.20%
 10/30/2020   Western    Alaska                 5000        90.88%        96.30%          97.56%          97.88%
 10/30/2020   Western    Arizona               28057        91.67%        98.32%          98.44%          98.67%
                         Central
 10/30/2020 Western      Plains                 4921        93.70%         96.65%          96.81%         96.93%

                         Colorado/W
 10/30/2020 Western      yoming                11892        58.32%         70.00%         70.90%          75.34%
 10/30/2020 Western      Dakotas                6005        94.27%         98.38%         98.43%          98.65%
 10/30/2020 Western      Hawkeye               11941        95.08%         98.23%         98.58%          98.75%
                         Mid-
 10/30/2020 Western      Americas               5462        90.59%         98.10%          98.24%         98.74%
                         Nevada
 10/30/2020 Western      Sierra                17853        97.77%         99.40%         99.43%          99.53%

 10/30/2020 Western      Northland              3213        93.06%        98.35%          98.57%          98.72%
 10/30/2020 Western      Portland              23737        95.46%        98.74%          99.18%          99.28%

 10/30/2020 Western      Salt Lake City        50238        98.62%        99.64%          99.68%          99.80%
 10/30/2020 Western      Seattle               65306        94.61%        98.70%          98.86%          99.08%
            Capital
 10/31/2020 Metro        Atlanta                7685        57.09%         94.89%         98.27%          98.27%
            Capital
 10/31/2020 Metro        Baltimore              7130        88.98%         94.12%         97.29%          98.25%
            Capital
 10/31/2020 Metro        Capital                9735        91.67%        95.94%          98.28%          98.41%
         Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 20 of 41



                                         Measured     Processing    Processing      Processing      Processing
                                         Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound      Inbound       Inbound         Inbound         Inbound
Date          Area        District       Ballot       Ballot        Ballot          Ballot          Ballot
              Capital     Greater S
 10/31/2020   Metro       Carolina             5937        76.82%         92.18%         97.17%          97.91%
              Capital
 10/31/2020   Metro       Greensboro          10886        77.91%        89.61%           94.59%         97.18%
              Capital     Mid-
 10/31/2020   Metro       Carolinas            8733        75.74%         92.77%         95.90%          96.04%
              Capital     Norther
 10/31/2020   Metro       Virginia            10253        76.53%         82.82%         92.68%          92.72%
              Capital
 10/31/2020   Metro       Richmond             8608        84.69%         96.31%         98.08%          98.35%

 10/31/2020 Eastern       Appalachian           938        82.20%        94.88%          95.52%          95.84%

                          Central
 10/31/2020 Eastern       Pennsylvania        15364        52.17%        90.65%          97.59%          98.95%

 10/31/2020 Eastern       Kentuckiana           522        66.28%        77.59%          83.72%          83.72%

 10/31/2020 Eastern       Norther Ohio        15722        92.42%        96.07%          98.89%          99.00%

 10/31/2020 Eastern       Ohio Valley         17592        94.33%        97.57%          98.84%          99.35%

                          Philadelphia
 10/31/2020 Eastern       Metropo              9935        77.23%         87.93%          96.57%         98.17%

 10/31/2020 Eastern       South Jersey        11830        92.25%        94.89%          96.79%          96.98%

 10/31/2020 Eastern       Tennessee            2168        84.13%        92.80%          95.85%          95.85%

                          Western
 10/31/2020 Eastern       New York             8837        93.03%         97.06%          98.86%         98.89%

                          Western
 10/31/2020 Eastern       Pennsylvania        14782        90.97%        95.62%          99.29%          99.41%
                          Central
 10/31/2020 Great Lakes   Illinois            16762        89.97%         96.15%         97.75%          98.07%

 10/31/2020 Great Lakes Chicago                9802        88.31%        91.03%          91.68%          92.14%

 10/31/2020 Great Lakes Detroit                2818        78.03%        88.61%          95.42%          95.95%

 10/31/2020 Great Lakes Gateway                3824        87.13%        93.54%          96.91%          97.36%
          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 21 of 41



                                        Measured     Processing    Processing      Processing      Processing
                                        Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                        Inbound      Inbound       Inbound         Inbound         Inbound
Date         Area         District      Ballot       Ballot        Ballot          Ballot          Ballot
                          Greater
 10/31/2020 Great Lakes   Indiana              407        53.56%         83.05%          89.68%         89.93%
                          Greater
 10/31/2020 Great Lakes   Michigan            3464        68.59%         93.82%          96.91%         97.23%

 10/31/2020 Great Lakes Lakeland              1145        73.45%        91.44%          97.03%          97.12%

 10/31/2020 Northeast     Albany              7691        94.96%        97.59%          98.93%          99.06%

 10/31/2020 Northeast     Caribbean           2590        97.95%        99.42%          99.50%          99.50%

                          Connecticut
 10/31/2020 Northeast     Valley              4073        92.05%         96.37%         98.01%          98.26%
                          Greater
 10/31/2020 Northeast     Boston             10412        90.89%         96.44%         98.39%          98.51%

 10/31/2020 Northeast     Long Island        16969        97.14%        98.70%          99.19%          99.27%

 10/31/2020 Northeast     New York            7725        90.95%        95.72%          97.79%          97.92%

                          Northern
 10/31/2020 Northeast     New England          461        61.61%         78.74%         91.54%          91.54%

                          Northern
 10/31/2020 Northeast     New Jersey         21121        94.24%         97.69%         97.92%          97.99%

 10/31/2020 Northeast     Triboro             6354        87.66%        93.17%          93.48%          93.59%

 10/31/2020 Northeast     Westchester         5962        94.62%        97.85%          98.61%          98.86%

 10/31/2020 Pacific       Bay-Valley         40526        97.85%        98.92%          99.19%          99.23%
 10/31/2020 Pacific       Honolulu            5436        84.95%        98.09%          98.42%          98.47%

 10/31/2020 Pacific       Los Angeles        37710        98.36%        99.11%          99.33%          99.34%

 10/31/2020 Pacific       Sacramento         36842        97.07%        98.86%          99.16%          99.20%

 10/31/2020 Pacific       San Diego          58216        98.11%        99.36%          99.67%          99.69%
                          San
 10/31/2020 Pacific       Francisco          23699        96.02%         98.52%         99.07%          99.11%

 10/31/2020 Pacific       Santa Ana          30082        98.89%        99.57%          99.67%          99.68%
         Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 22 of 41



                                          Measured     Processing    Processing      Processing      Processing
                                          Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                          Inbound      Inbound       Inbound         Inbound         Inbound
Date          Area       District         Ballot       Ballot        Ballot          Ballot          Ballot
                         Sierra
 10/31/2020   Pacific    Coastal               24147        97.52%         98.57%         99.30%          99.32%
 10/31/2020   Southern   Alabama                 653        62.33%         81.32%         91.58%          91.58%
 10/31/2020   Southern   Arkansas                545        85.50%         91.74%         97.06%          97.06%
 10/31/2020   Southern   Dallas                 3602        86.90%         95.95%         97.89%          97.89%

 10/31/2020 Southern     Ft. Worth              1741        85.35%        90.18%          92.71%          93.45%

 10/31/2020 Southern     Gulf Atlantic          7961        83.17%        94.35%          97.81%          97.95%
 10/31/2020 Southern     Houston                3000        79.97%        89.60%          91.57%          91.87%

 10/31/2020 Southern     Louisiana               486        57.00%        89.71%          94.44%          94.44%

 10/31/2020 Southern     Mississippi             620        60.00%        90.00%          97.26%          97.58%

 10/31/2020 Southern     Oklahoma                450        69.56%        86.22%          92.89%          92.89%

 10/31/2020 Southern     Rio Grande             2775        82.70%        93.37%          96.11%          96.22%

 10/31/2020   Southern   South Florida          4220        84.31%        92.20%          96.33%          96.49%
 10/31/2020   Southern   Suncoast              15487        92.46%        96.56%          98.25%          98.27%
 10/31/2020   Western    Alaska                 2811        91.71%        96.02%          97.51%          98.11%
 10/31/2020   Western    Arizona               16317        88.97%        94.48%          97.45%          97.65%
                         Central
 10/31/2020 Western      Plains                 3457        88.57%         93.75%          97.05%         97.11%

                         Colorado/W
 10/31/2020 Western      yoming                10478        37.57%         53.15%         68.57%          69.83%
 10/31/2020 Western      Dakotas                3230        87.89%         94.33%         97.68%          97.80%
 10/31/2020 Western      Hawkeye                6071        94.20%         97.05%         98.53%          98.55%
                         Mid-
 10/31/2020 Western      Americas               3801        79.22%         92.24%          98.55%         98.68%
                         Nevada
 10/31/2020 Western      Sierra                18343        94.58%         98.82%         99.54%          99.55%

 10/31/2020 Western      Northland              2585        74.55%        94.62%          97.60%          97.68%
 10/31/2020 Western      Portland              16692        92.20%        97.76%          98.79%          99.09%

 10/31/2020 Western      Salt Lake City        28723        94.60%        98.56%          99.55%          99.56%
 10/31/2020 Western      Seattle               54979        94.65%        98.10%          98.82%          98.85%
            Capital
  11/2/2020 Metro        Atlanta                6557        61.51%         89.42%         94.80%          95.64%
         Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 23 of 41



                                         Measured     Processing    Processing      Processing      Processing
                                         Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound      Inbound       Inbound         Inbound         Inbound
Date          Area        District       Ballot       Ballot        Ballot          Ballot          Ballot
              Capital
  11/2/2020   Metro       Baltimore           11555        85.14%        95.08%          98.24%          99.24%
              Capital
  11/2/2020   Metro       Capital              9296        90.31%        95.52%          97.68%          98.57%
              Capital     Greater S
  11/2/2020   Metro       Carolina             7814        79.77%         89.71%         93.84%          97.57%
              Capital
  11/2/2020   Metro       Greensboro          12204        70.89%        84.78%           93.17%         94.55%
              Capital     Mid-
  11/2/2020   Metro       Carolinas           10152        74.02%         84.88%         94.99%          96.10%
              Capital     Norther
  11/2/2020   Metro       Virginia            13713        93.14%         95.89%         96.75%          97.12%
              Capital
  11/2/2020   Metro       Richmond            10824        89.66%         94.43%          95.93%         96.64%

  11/2/2020 Eastern       Appalachian          1194        71.69%        82.16%          84.00%          84.67%

                          Central
  11/2/2020 Eastern       Pennsylvania        26104        68.89%        89.86%          94.02%          95.17%

  11/2/2020 Eastern       Kentuckiana           590        69.15%        83.90%          88.81%          90.17%

  11/2/2020 Eastern       Norther Ohio        15432        88.24%        93.95%          96.71%          97.27%

  11/2/2020 Eastern       Ohio Valley         15440        93.41%        96.89%          98.49%          98.89%

                          Philadelphia
  11/2/2020 Eastern       Metropo             15593        79.27%         87.32%         94.18%          97.37%

  11/2/2020 Eastern       South Jersey         9810        88.71%        92.36%          94.92%          97.15%

  11/2/2020 Eastern       Tennessee            5387        88.05%        94.13%          97.74%          98.39%

                          Western
  11/2/2020 Eastern       New York             9394        94.78%         97.57%          98.11%         98.48%

                          Western
  11/2/2020 Eastern       Pennsylvania        12113        91.65%        95.41%          96.95%          99.08%
                          Central
  11/2/2020 Great Lakes   Illinois            14604        91.35%         96.60%         97.82%          98.51%

  11/2/2020 Great Lakes Chicago               13179        70.37%        75.28%          77.04%          77.23%
          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 24 of 41



                                      Measured     Processing    Processing      Processing      Processing
                                      Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                      Inbound      Inbound       Inbound         Inbound         Inbound
Date        Area        District      Ballot       Ballot        Ballot          Ballot          Ballot

  11/2/2020 Great Lakes Detroit             3413        77.91%        87.84%          93.50%          95.58%

  11/2/2020 Great Lakes Gateway             3523        82.71%        90.80%          93.53%          94.86%
                        Greater
  11/2/2020 Great Lakes Indiana              906        66.00%         87.09%          93.27%         96.36%
                        Greater
  11/2/2020 Great Lakes Michigan            4798        86.83%         95.02%          97.10%         97.92%

  11/2/2020 Great Lakes Lakeland            1558        80.68%        91.78%          95.06%          96.79%

  11/2/2020 Northeast   Albany             10411        95.05%        97.69%          98.45%          98.97%

  11/2/2020 Northeast   Caribbean           1556        96.40%        98.52%          99.04%          99.10%

                        Connecticut
  11/2/2020 Northeast   Valley              6622        93.13%         96.42%         97.46%          98.08%
                        Greater
  11/2/2020 Northeast   Boston             14304        90.51%         94.51%         96.14%          97.32%

  11/2/2020 Northeast   Long Island        11026        95.08%        96.96%          97.42%          97.59%

  11/2/2020 Northeast   New York           34775        96.21%        98.13%          98.74%          99.01%

                        Northern
  11/2/2020 Northeast   New England          441        72.34%         80.27%         87.76%          95.46%

                        Northern
  11/2/2020 Northeast   New Jersey         20747        96.10%         97.40%         98.11%          98.43%

  11/2/2020 Northeast   Triboro             9854        86.06%        88.90%          89.78%          89.93%

  11/2/2020 Northeast   Westchester         5054        91.18%        94.76%          96.95%          97.29%

  11/2/2020 Pacific     Bay-Valley         31453        95.34%        98.52%          98.75%          98.88%
  11/2/2020 Pacific     Honolulu            3573        75.76%        92.47%          96.42%          96.56%

  11/2/2020 Pacific     Los Angeles        25568        96.95%        97.89%          98.20%          98.38%

  11/2/2020 Pacific     Sacramento         30135        92.85%        96.00%          99.04%          99.08%

  11/2/2020 Pacific     San Diego          46714        97.75%        98.97%          99.38%          99.58%
          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 25 of 41



                                         Measured     Processing    Processing      Processing      Processing
                                         Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound      Inbound       Inbound         Inbound         Inbound
Date          Area       District        Ballot       Ballot        Ballot          Ballot          Ballot
                         San
  11/2/2020 Pacific      Francisco            19355        96.17%         97.56%         97.91%          98.00%

  11/2/2020 Pacific      Santa Ana            21597        98.60%        99.13%          99.46%          99.62%
                         Sierra
  11/2/2020   Pacific    Coastal              25832        96.85%         97.55%         97.82%          98.22%
  11/2/2020   Southern   Alabama               1128        68.26%         85.73%         95.04%          96.90%
  11/2/2020   Southern   Arkansas               889        88.19%         95.84%         98.09%          98.88%
  11/2/2020   Southern   Dallas                2656        90.74%         95.11%         98.04%          98.46%

  11/2/2020 Southern     Ft. Worth             1107        81.75%        85.64%          87.53%          88.80%

  11/2/2020 Southern     Gulf Atlantic         7147        78.54%        91.48%          95.86%          97.24%
  11/2/2020 Southern     Houston               2505        80.68%        89.62%          92.14%          93.33%

  11/2/2020 Southern     Louisiana              818        70.17%        83.86%          93.64%          95.60%

  11/2/2020 Southern     Mississippi            648        80.56%        91.05%          96.76%          98.30%

  11/2/2020 Southern     Oklahoma               771        81.84%        93.00%          95.72%          97.92%

  11/2/2020 Southern     Rio Grande            2448        82.03%        90.36%          94.32%          97.59%

  11/2/2020   Southern   South Florida         2752        73.15%        83.90%          87.65%          93.57%
  11/2/2020   Southern   Suncoast             13677        90.00%        95.23%          97.10%          97.59%
  11/2/2020   Western    Alaska                2327        79.50%        84.70%          87.32%          87.92%
  11/2/2020   Western    Arizona              10947        82.76%        94.57%          96.10%          98.05%
                         Central
  11/2/2020 Western      Plains                3183        86.08%         92.77%          97.11%         97.71%

                         Colorado/W
  11/2/2020 Western      yoming               10322        52.68%         71.00%         81.33%          89.32%
  11/2/2020 Western      Dakotas               3755        90.41%         94.65%         96.06%          97.66%
  11/2/2020 Western      Hawkeye               9520        94.37%         96.47%         97.18%          97.41%
                         Mid-
  11/2/2020 Western      Americas              3691        81.63%         91.85%          97.16%         98.16%
                         Nevada
  11/2/2020 Western      Sierra               12028        97.00%         98.66%         99.29%          99.53%

  11/2/2020 Western      Northland             1879        86.85%        95.10%          97.82%          98.46%
  11/2/2020 Western      Portland             13543        93.66%        97.24%          98.24%          98.92%
         Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 26 of 41



                                       Measured     Processing    Processing      Processing      Processing
                                       Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                       Inbound      Inbound       Inbound         Inbound         Inbound
Date        Area      District         Ballot       Ballot        Ballot          Ballot          Ballot

  11/2/2020 Western   Salt Lake City        24450        96.47%        98.79%          99.35%          99.54%
  11/2/2020 Western   Seattle               38515        94.89%        97.11%          97.81%          98.26%
            Capital
  11/3/2020 Metro     Atlanta                1715        80.93%         91.14%         94.75%          96.33%
            Capital
  11/3/2020 Metro     Baltimore              5836        90.61%         96.38%         98.44%          98.90%
            Capital
  11/3/2020 Metro     Capital                4079        90.83%        97.92%          98.48%          98.63%
            Capital   Greater S
  11/3/2020 Metro     Carolina               1706        70.46%         90.04%         94.61%          97.07%
            Capital
  11/3/2020 Metro     Greensboro             6256        71.99%         94.37%         97.33%          98.08%
            Capital   Mid-
  11/3/2020 Metro     Carolinas              3373        79.16%         93.51%         95.85%          96.80%
            Capital   Norther
  11/3/2020 Metro     Virginia               5719        92.94%         96.29%         96.80%          96.96%
            Capital
  11/3/2020 Metro     Richmond               2679        83.99%         93.58%         94.62%          95.15%

  11/3/2020 Eastern   Appalachian             614        37.62%        91.21%          92.67%          93.00%

                      Central
  11/3/2020 Eastern   Pennsylvania           9858        59.87%         88.91%         97.36%          98.69%

  11/3/2020 Eastern   Kentuckiana             208        57.21%        84.13%          85.58%          87.50%

  11/3/2020 Eastern   Norther Ohio           5293        92.35%        98.17%          99.00%          99.06%

  11/3/2020 Eastern   Ohio Valley            7959        94.67%        98.68%          99.22%          99.48%

                      Philadelphia
  11/3/2020 Eastern   Metropo                2820        65.14%         88.51%          92.80%         94.79%

  11/3/2020 Eastern   South Jersey          10619        96.83%        98.36%          98.70%          99.11%

  11/3/2020 Eastern   Tennessee               793        78.56%        93.95%          96.09%          97.10%

                      Western
  11/3/2020 Eastern   New York               2462        92.20%         98.50%          99.27%         99.35%
          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 27 of 41



                                         Measured     Processing    Processing      Processing      Processing
                                         Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound      Inbound       Inbound         Inbound         Inbound
Date        Area          District       Ballot       Ballot        Ballot          Ballot          Ballot

                          Western
  11/3/2020 Eastern       Pennsylvania         5130        90.62%         97.19%         98.11%          98.40%
                          Central
  11/3/2020 Great Lakes   Illinois             9669        93.33%         98.01%         98.40%          98.74%

  11/3/2020 Great Lakes Chicago                8329        61.11%        73.11%          74.13%          74.56%

  11/3/2020 Great Lakes Detroit                 899        78.42%        87.54%          93.44%          94.88%

  11/3/2020 Great Lakes Gateway                1105        64.71%        91.76%          93.39%          94.93%
                        Greater
  11/3/2020 Great Lakes Indiana                 133        60.90%         88.72%          91.73%         93.98%
                        Greater
  11/3/2020 Great Lakes Michigan                782        82.48%         94.88%          97.31%         97.57%

  11/3/2020 Great Lakes Lakeland                595        74.79%        94.29%          98.49%          98.49%

  11/3/2020 Northeast     Albany               5144        91.04%        99.32%          99.59%          99.69%

  11/3/2020 Northeast     Caribbean            1296        98.77%        99.85%         100.00%         100.00%

                          Connecticut
  11/3/2020 Northeast     Valley               1785        92.72%         99.05%         99.38%          99.55%
                          Greater
  11/3/2020 Northeast     Boston               6571        94.34%         98.63%          98.98%         99.25%

  11/3/2020 Northeast     Long Island         11405        97.25%        99.38%          99.47%          99.52%

  11/3/2020 Northeast     New York            10139        95.39%        99.09%          99.45%          99.68%

                          Northern
  11/3/2020 Northeast     New England           105        67.62%         82.86%         92.38%          95.24%

                          Northern
  11/3/2020 Northeast     New Jersey           6735        93.08%        98.93%           99.15%         99.38%

  11/3/2020 Northeast     Triboro              3187        91.03%        94.60%          95.42%          95.54%

  11/3/2020 Northeast     Westchester          3062        91.41%        98.56%          98.73%          98.86%

  11/3/2020 Pacific       Bay-Valley          44875        96.40%        96.89%          96.96%          96.97%
          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 28 of 41



                                         Measured      Processing      Processing      Processing      Processing
                                         Volume:       Score:          Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound       Inbound         Inbound         Inbound         Inbound
Date        Area         District        Ballot        Ballot          Ballot          Ballot          Ballot
  11/3/2020 Pacific      Honolulu               3242          94.57%          97.93%          98.70%          98.89%

  11/3/2020 Pacific      Los Angeles          39128         98.67%          99.48%          99.50%          99.51%

  11/3/2020 Pacific      Sacramento           37136         98.39%          99.30%          99.33%          99.34%

  11/3/2020 Pacific      San Diego            62308         99.27%          99.85%          99.90%          99.93%
                         San
  11/3/2020 Pacific      Francisco            16044         99.03%          99.58%          99.61%          99.68%

  11/3/2020 Pacific      Santa Ana            33569         98.07%          99.67%          99.72%          99.75%
                         Sierra
  11/3/2020   Pacific    Coastal              16042         99.08%          99.63%          99.73%          99.79%
  11/3/2020   Southern   Alabama                286         62.59%          90.56%          95.45%          96.85%
  11/3/2020   Southern   Arkansas               116         70.69%          96.55%          99.14%          99.14%
  11/3/2020   Southern   Dallas                 936         86.65%          96.58%          97.44%          98.93%

  11/3/2020 Southern     Ft. Worth              255         86.67%          92.55%          94.51%          94.90%

  11/3/2020 Southern     Gulf Atlantic         2097         82.02%          94.66%          96.33%          97.62%
  11/3/2020 Southern     Houston                667         83.81%          95.95%          96.40%          96.85%

  11/3/2020 Southern     Louisiana              215         64.19%          92.09%          93.02%          98.14%

  11/3/2020 Southern     Mississippi            379         82.06%          96.83%          97.10%          97.10%

  11/3/2020 Southern     Oklahoma               239         69.46%          96.23%          97.49%          97.91%

  11/3/2020 Southern     Rio Grande             845         85.09%          96.45%          97.63%          97.99%

  11/3/2020   Southern   South Florida         1465         83.55%          95.63%          97.06%          97.88%
  11/3/2020   Southern   Suncoast              3397         84.37%          95.88%          97.44%          98.47%
  11/3/2020   Western    Alaska                2291         86.91%          95.64%          96.25%          96.46%
  11/3/2020   Western    Arizona               5067         91.71%          98.01%          98.60%          99.19%
                         Central
  11/3/2020 Western      Plains                1587         93.01%          97.61%          97.92%          98.30%

                         Colorado/W
  11/3/2020 Western      yoming                3287         49.29%          80.26%          89.53%          91.85%
  11/3/2020 Western      Dakotas                577         77.82%          93.07%          94.28%          95.32%
  11/3/2020 Western      Hawkeye               1652         92.86%          97.94%          98.24%          98.31%
         Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 29 of 41



                                       Measured     Processing    Processing      Processing      Processing
                                       Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                       Inbound      Inbound       Inbound         Inbound         Inbound
Date        Area      District         Ballot       Ballot        Ballot          Ballot          Ballot
                      Mid-
  11/3/2020 Western   Americas               1629        86.49%         97.61%          98.34%         98.65%
                      Nevada
  11/3/2020 Western   Sierra                15068        99.15%         99.81%         99.87%          99.91%

  11/3/2020 Western   Northland              1011        50.64%        98.02%          98.62%          98.91%
  11/3/2020 Western   Portland               8235        96.42%        99.11%          99.33%          99.53%

  11/3/2020 Western   Salt Lake City        30064        83.20%        99.84%          99.86%          99.90%
  11/3/2020 Western   Seattle               43756        98.63%        99.58%          99.67%          99.69%
            Capital
  11/4/2020 Metro     Atlanta                 419        68.50%         79.71%         82.82%          85.92%
            Capital
  11/4/2020 Metro     Baltimore              4089        93.98%         94.79%         97.87%          98.88%
            Capital
  11/4/2020 Metro     Capital                2085        95.64%        96.50%          98.99%          99.57%
            Capital   Greater S
  11/4/2020 Metro     Carolina                397        68.77%         77.83%         90.93%          96.22%
            Capital
  11/4/2020 Metro     Greensboro             3944        88.95%         90.29%         96.30%          97.46%
            Capital   Mid-
  11/4/2020 Metro     Carolinas              1628        89.62%         92.01%         95.21%          95.58%
            Capital   Norther
  11/4/2020 Metro     Virginia               3930        94.07%         94.86%         96.46%          96.97%
            Capital
  11/4/2020 Metro     Richmond               2486        93.36%         94.61%         97.47%          97.75%

  11/4/2020 Eastern   Appalachian             187        80.75%        82.89%          91.98%          93.58%

                      Central
  11/4/2020 Eastern   Pennsylvania           3153        74.02%         78.27%         92.74%          96.32%

  11/4/2020 Eastern   Kentuckiana             116        63.79%        65.52%          81.03%          84.48%

  11/4/2020 Eastern   Norther Ohio           2408        95.02%        95.35%          98.09%          98.21%

  11/4/2020 Eastern   Ohio Valley            1961        91.23%        92.96%          98.62%          99.18%

                      Philadelphia
  11/4/2020 Eastern   Metropo                1535        77.46%         80.98%          92.44%         95.24%

  11/4/2020 Eastern   South Jersey           2011        90.20%        91.25%          93.64%          94.78%
         Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 30 of 41



                                         Measured        Processing    Processing      Processing      Processing
                                         Volume:         Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound         Inbound       Inbound         Inbound         Inbound
Date        Area          District       Ballot          Ballot        Ballot          Ballot          Ballot

  11/4/2020 Eastern       Tennessee             314           78.98%        87.90%          95.54%          96.50%

                          Western
  11/4/2020 Eastern       New York              920           94.67%         95.54%          97.50%         97.72%

                          Western
  11/4/2020 Eastern       Pennsylvania         1502           82.42%         86.28%         97.47%          98.40%
                          Central
  11/4/2020 Great Lakes   Illinois             5597           96.30%         96.89%         98.48%          98.71%

  11/4/2020 Great Lakes Chicago               10990           35.18%        36.06%          36.50%          36.55%

  11/4/2020 Great Lakes Detroit                 318           77.36%        83.02%          93.71%          94.03%

  11/4/2020 Great Lakes Gateway                 342           79.53%        86.84%          92.40%          94.74%
                        Greater
  11/4/2020 Great Lakes Indiana                     75        80.00%         89.33%          94.67%         94.67%
                        Greater
  11/4/2020 Great Lakes Michigan                158           81.01%         88.61%          93.67%         94.30%

  11/4/2020 Great Lakes Lakeland                355           89.01%        90.70%          95.21%          95.49%

  11/4/2020 Northeast     Albany               1827           95.29%        96.77%          98.52%          98.52%

  11/4/2020 Northeast     Caribbean             179           94.97%        96.65%          98.32%          98.32%

                          Connecticut
  11/4/2020 Northeast     Valley                758           91.69%         93.40%          98.28%         98.68%
                          Greater
  11/4/2020 Northeast     Boston               2689           92.90%         94.50%          98.14%         98.74%

  11/4/2020 Northeast     Long Island          4693           97.83%        98.38%          98.89%          98.93%

  11/4/2020 Northeast     New York             7660           96.84%        97.62%          99.35%          99.43%

                          Northern
  11/4/2020 Northeast     New England               83        85.54%         85.54%         92.77%          93.98%

                          Northern
  11/4/2020 Northeast     New Jersey           3999           97.02%        97.75%           98.67%         98.75%
          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 31 of 41



                                         Measured     Processing    Processing      Processing      Processing
                                         Volume:      Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound      Inbound       Inbound         Inbound         Inbound
Date          Area       District        Ballot       Ballot        Ballot          Ballot          Ballot

  11/4/2020 Northeast    Triboro               3042        90.47%        90.83%          91.55%          91.58%

  11/4/2020 Northeast    Westchester           1597        91.73%        93.49%          98.37%          98.50%

  11/4/2020 Pacific      Bay-Valley           32029        99.48%        99.56%          99.81%          99.83%
  11/4/2020 Pacific      Honolulu               225        87.11%        96.00%          97.78%          97.78%

  11/4/2020 Pacific      Los Angeles          24456        99.17%        99.38%          99.53%          99.55%

  11/4/2020 Pacific      Sacramento           24642        97.86%        97.95%          98.19%          98.20%

  11/4/2020 Pacific      San Diego            49512        99.78%        99.87%          99.91%          99.93%
                         San
  11/4/2020 Pacific      Francisco             9754        98.44%         98.92%         99.10%          99.13%

  11/4/2020 Pacific      Santa Ana            22615        99.41%        99.44%          99.51%          99.52%
                         Sierra
  11/4/2020   Pacific    Coastal               2888        85.25%         86.18%          87.19%         87.19%
  11/4/2020   Southern   Alabama                155        83.87%         87.74%          96.77%         98.71%
  11/4/2020   Southern   Arkansas                78        80.77%         85.90%          96.15%         96.15%
  11/4/2020   Southern   Dallas                 348        83.62%         90.52%          95.40%         95.69%

  11/4/2020 Southern     Ft. Worth              105        83.81%        90.48%          97.14%          98.10%

  11/4/2020 Southern     Gulf Atlantic          549        77.41%        83.61%          93.26%          94.54%
  11/4/2020 Southern     Houston                278        84.17%        88.85%          91.37%          93.88%

  11/4/2020 Southern     Louisiana              129        85.27%        91.47%          96.12%         100.00%

  11/4/2020 Southern     Mississippi            204        88.24%        92.65%          96.08%          97.06%

  11/4/2020 Southern     Oklahoma               115        76.52%        80.87%          96.52%          98.26%

  11/4/2020 Southern     Rio Grande             369        88.35%        91.60%          97.56%          97.83%

  11/4/2020   Southern   South Florida          307        72.31%        84.36%          94.79%          95.11%
  11/4/2020   Southern   Suncoast               649        73.50%        80.59%          90.60%          95.22%
  11/4/2020   Western    Alaska                1184        86.82%        87.58%          88.77%          88.77%
  11/4/2020   Western    Arizona                703        87.20%        93.03%          94.88%          95.31%
                         Central
  11/4/2020 Western      Plains                 508        94.69%         96.46%          98.62%         99.02%
         Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 32 of 41



                                       Measured        Processing    Processing      Processing      Processing
                                       Volume:         Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                       Inbound         Inbound       Inbound         Inbound         Inbound
Date        Area      District         Ballot          Ballot        Ballot          Ballot          Ballot

                      Colorado/W
  11/4/2020 Western   yoming                  968           42.98%         54.34%          80.58%         86.36%
  11/4/2020 Western   Dakotas                 182           68.68%         76.37%          84.07%         88.46%
  11/4/2020 Western   Hawkeye                 465           92.04%         93.33%          96.77%         96.77%
                      Mid-
  11/4/2020 Western   Americas                350           81.71%         87.71%         95.43%          96.57%
                      Nevada
  11/4/2020 Western   Sierra                 8908           99.37%         99.58%          99.80%         99.83%

  11/4/2020 Western   Northland               166           90.36%        94.58%          96.99%          97.59%
  11/4/2020 Western   Portland               2714           97.09%        98.56%          99.41%          99.63%

  11/4/2020 Western   Salt Lake City         3236           98.61%        98.89%          99.54%          99.60%
  11/4/2020 Western   Seattle               27906           99.43%        99.66%          99.80%          99.82%
            Capital
  11/5/2020 Metro     Atlanta                 359           79.39%         79.67%         86.07%          88.58%
            Capital
  11/5/2020 Metro     Baltimore              1076           70.26%         85.78%         89.59%          96.38%
            Capital
  11/5/2020 Metro     Capital                 677           83.75%         90.84%         95.42%          97.93%
            Capital   Greater S
  11/5/2020 Metro     Carolina                213           72.30%         73.24%         77.93%          88.26%
            Capital
  11/5/2020 Metro     Greensboro              951           63.20%        66.88%           68.87%         86.96%
            Capital   Mid-
  11/5/2020 Metro     Carolinas               584           75.51%         80.48%         83.56%          93.66%
            Capital   Norther
  11/5/2020 Metro     Virginia                697           85.08%         90.10%         91.39%          92.25%
            Capital
  11/5/2020 Metro     Richmond               1056           87.03%         90.81%         92.99%          95.55%

  11/5/2020 Eastern   Appalachian             142           61.27%        73.94%          81.69%          90.14%

                      Central
  11/5/2020 Eastern   Pennsylvania           1207           48.05%         65.37%         68.85%          85.92%

  11/5/2020 Eastern   Kentuckiana                 76        55.26%        56.58%          60.53%          85.53%

  11/5/2020 Eastern   Norther Ohio            700           87.14%        93.29%          94.57%          97.00%

  11/5/2020 Eastern   Ohio Valley            1091           87.08%        90.65%          96.70%          98.72%
         Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 33 of 41



                                         Measured        Processing    Processing      Processing      Processing
                                         Volume:         Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound         Inbound       Inbound         Inbound         Inbound
Date        Area          District       Ballot          Ballot        Ballot          Ballot          Ballot

                          Philadelphia
  11/5/2020 Eastern       Metropo               677           50.96%         64.11%          67.95%         90.25%

  11/5/2020 Eastern       South Jersey          887           80.50%        87.26%          88.50%          94.48%

  11/5/2020 Eastern       Tennessee             283           83.39%        84.10%          87.63%          94.35%

                          Western
  11/5/2020 Eastern       New York              423           88.18%         88.42%          94.80%         97.16%

                          Western
  11/5/2020 Eastern       Pennsylvania          766           80.94%         88.64%         92.43%          96.87%
                          Central
  11/5/2020 Great Lakes   Illinois             2759           95.72%         96.59%         97.21%          98.15%

  11/5/2020 Great Lakes Chicago                4594           56.29%        56.68%          57.18%          57.73%

  11/5/2020 Great Lakes Detroit                 228           81.14%        85.96%          89.47%          93.42%

  11/5/2020 Great Lakes Gateway                 203           72.41%        73.89%          87.19%          91.63%
                        Greater
  11/5/2020 Great Lakes Indiana                     78        75.64%         76.92%          89.74%         94.87%
                        Greater
  11/5/2020 Great Lakes Michigan                160           89.38%         90.00%          93.13%         96.88%

  11/5/2020 Great Lakes Lakeland                130           82.31%        88.46%          90.00%          93.85%

  11/5/2020 Northeast     Albany                944           94.70%        97.67%          97.99%          99.79%

  11/5/2020 Northeast     Caribbean                 39        89.74%        89.74%          94.87%          94.87%

                          Connecticut
  11/5/2020 Northeast     Valley                509           89.98%         91.94%          93.52%         95.48%
                          Greater
  11/5/2020 Northeast     Boston               1283           92.05%         94.08%          95.87%         97.51%

  11/5/2020 Northeast     Long Island           995           91.36%        95.88%          96.58%          97.29%

  11/5/2020 Northeast     New York             1904           96.27%        97.58%          98.21%          98.84%
          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 34 of 41



                                         Measured        Processing    Processing      Processing      Processing
                                         Volume:         Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound         Inbound       Inbound         Inbound         Inbound
Date          Area       District        Ballot          Ballot        Ballot          Ballot          Ballot

                         Northern
  11/5/2020 Northeast    New England                36        80.56%         88.89%         88.89%          94.44%

                         Northern
  11/5/2020 Northeast    New Jersey            2725           96.04%        97.91%           98.02%         99.01%

  11/5/2020 Northeast    Triboro                729           87.79%        90.53%          94.10%          95.88%

  11/5/2020 Northeast    Westchester            725           91.17%        95.72%          96.83%          98.34%

  11/5/2020 Pacific      Bay-Valley            4720           98.20%        98.33%          98.81%          98.92%
  11/5/2020 Pacific      Honolulu               492           89.23%        92.28%          95.93%          98.17%

  11/5/2020 Pacific      Los Angeles           4027           97.91%        97.99%          98.46%          98.78%

  11/5/2020 Pacific      Sacramento            4901           97.65%        98.04%          98.49%          98.69%

  11/5/2020 Pacific      San Diego             6968           98.72%        98.79%          99.30%          99.58%
                         San
  11/5/2020 Pacific      Francisco             1989           97.84%         98.19%         98.69%          98.94%

  11/5/2020 Pacific      Santa Ana             3050           85.41%        85.77%          86.98%          87.41%
                         Sierra
  11/5/2020   Pacific    Coastal               2605           98.23%         98.35%          98.73%         98.93%
  11/5/2020   Southern   Alabama                129           82.17%         82.17%          85.27%         93.02%
  11/5/2020   Southern   Arkansas                56           80.36%         80.36%          83.93%         85.71%
  11/5/2020   Southern   Dallas                 257           85.99%         85.99%          95.33%         97.28%

  11/5/2020 Southern     Ft. Worth                  40        60.00%        60.00%          80.00%          82.50%

  11/5/2020 Southern     Gulf Atlantic          348           76.15%        77.01%          83.62%          92.53%
  11/5/2020 Southern     Houston                114           75.44%        75.44%          79.82%          86.84%

  11/5/2020 Southern     Louisiana              116           82.76%        84.48%          90.52%          95.69%

  11/5/2020 Southern     Mississippi                87        82.76%        82.76%          86.21%          89.66%

  11/5/2020 Southern     Oklahoma                   85        65.88%        65.88%          67.06%          97.65%

  11/5/2020 Southern     Rio Grande             166           86.14%        86.14%          87.95%          97.59%
         Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 35 of 41



                                          Measured        Processing    Processing      Processing      Processing
                                          Volume:         Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                          Inbound         Inbound       Inbound         Inbound         Inbound
Date          Area       District         Ballot          Ballot        Ballot          Ballot          Ballot

  11/5/2020   Southern   South Florida           270           80.37%        80.37%          84.81%          90.00%
  11/5/2020   Southern   Suncoast                681           82.67%        82.67%          89.57%          95.15%
  11/5/2020   Western    Alaska                  253           81.82%        83.40%          84.98%          86.17%
  11/5/2020   Western    Arizona                1030           94.27%        94.27%          95.34%          96.80%
                         Central
  11/5/2020 Western      Plains                  189           70.90%         79.89%          82.01%         93.12%

                         Colorado/W
  11/5/2020 Western      yoming                  666           60.06%         61.86%          69.22%         77.18%
  11/5/2020 Western      Dakotas                 176           79.55%         84.09%          90.91%         93.75%
  11/5/2020 Western      Hawkeye                 299           78.93%         85.62%          89.30%         92.98%
                         Mid-
  11/5/2020 Western      Americas                236           73.73%         83.05%         90.68%          94.92%
                         Nevada
  11/5/2020 Western      Sierra                 1232           97.73%         98.21%          98.62%         99.68%

  11/5/2020 Western      Northland               137           86.13%        90.51%          91.97%          94.89%
  11/5/2020 Western      Portland               1430           93.01%        93.43%          97.62%          98.88%

  11/5/2020 Western      Salt Lake City         2011           98.16%        98.16%          98.61%          99.30%
  11/5/2020 Western      Seattle                4864           96.63%        96.79%          97.94%          98.52%
            Capital
  11/6/2020 Metro        Atlanta                 288           70.49%         86.11%         86.11%          86.11%
            Capital
  11/6/2020 Metro        Baltimore               391           43.22%         64.45%         79.28%          81.84%
            Capital
  11/6/2020 Metro        Capital                 275           61.09%         90.18%         92.00%          94.18%
            Capital      Greater S
  11/6/2020 Metro        Carolina                109           62.39%         79.82%         79.82%          82.57%
            Capital
  11/6/2020 Metro        Greensboro              336           53.57%        78.87%           82.14%         83.33%
            Capital      Mid-
  11/6/2020 Metro        Carolinas               218           57.80%         84.86%         85.32%          91.28%
            Capital      Norther
  11/6/2020 Metro        Virginia                295           63.05%         83.73%         87.12%          87.12%
            Capital
  11/6/2020 Metro        Richmond                584           74.32%         90.07%          93.66%         94.86%

  11/6/2020 Eastern      Appalachian                 92        44.57%        76.09%          80.43%          81.52%
         Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 36 of 41



                                         Measured        Processing    Processing      Processing      Processing
                                         Volume:         Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound         Inbound       Inbound         Inbound         Inbound
Date        Area          District       Ballot          Ballot        Ballot          Ballot          Ballot

                          Central
  11/6/2020 Eastern       Pennsylvania          689           47.17%         76.05%         87.08%          88.53%

  11/6/2020 Eastern       Kentuckiana               46        73.91%        86.96%          86.96%          86.96%

  11/6/2020 Eastern       Norther Ohio          291           60.82%        89.69%          92.78%          93.81%

  11/6/2020 Eastern       Ohio Valley           374           52.67%        89.57%          93.32%          93.58%

                          Philadelphia
  11/6/2020 Eastern       Metropo               450           64.67%         81.33%          83.33%         85.78%

  11/6/2020 Eastern       South Jersey          326           72.39%        84.36%          87.42%          89.57%

  11/6/2020 Eastern       Tennessee             165           64.85%        87.27%          87.88%          87.88%

                          Western
  11/6/2020 Eastern       New York              200           65.00%         88.00%          91.50%         96.00%

                          Western
  11/6/2020 Eastern       Pennsylvania          267           67.04%         84.27%         91.01%          94.38%
                          Central
  11/6/2020 Great Lakes   Illinois              851           81.32%         94.71%          96.47%         96.94%

  11/6/2020 Great Lakes Chicago                1614           47.15%        53.04%          53.41%          53.72%

  11/6/2020 Great Lakes Detroit                 214           55.14%        84.58%          84.58%          85.05%

  11/6/2020 Great Lakes Gateway                 133           55.64%        76.69%          77.44%          81.20%
                        Greater
  11/6/2020 Great Lakes Indiana                     34        82.35%         88.24%          91.18%         91.18%
                        Greater
  11/6/2020 Great Lakes Michigan                121           65.29%         87.60%          87.60%         87.60%

  11/6/2020 Great Lakes Lakeland                    68        63.24%        86.76%          86.76%          88.24%

  11/6/2020 Northeast     Albany                349           87.39%        97.42%          97.42%          97.99%

  11/6/2020 Northeast     Caribbean                  8        50.00%        50.00%          50.00%          50.00%
          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 37 of 41



                                         Measured        Processing    Processing      Processing      Processing
                                         Volume:         Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound         Inbound       Inbound         Inbound         Inbound
Date          Area       District        Ballot          Ballot        Ballot          Ballot          Ballot

                         Connecticut
  11/6/2020 Northeast    Valley                 193           69.95%         83.42%          94.82%         94.82%
                         Greater
  11/6/2020 Northeast    Boston                 358           87.71%         94.97%         94.97%          94.97%

  11/6/2020 Northeast    Long Island            416           67.07%        84.86%          94.47%          96.15%

  11/6/2020 Northeast    New York               571           81.79%        90.72%          92.47%          95.97%

                         Northern
  11/6/2020 Northeast    New England                24        66.67%         87.50%         91.67%          91.67%

                         Northern
  11/6/2020 Northeast    New Jersey             625           82.40%         92.32%         94.72%          95.52%

  11/6/2020 Northeast    Triboro                227           60.79%        74.89%          78.41%          79.74%

  11/6/2020 Northeast    Westchester            253           75.89%        91.30%          92.49%          92.49%

  11/6/2020 Pacific      Bay-Valley             926           89.09%        96.00%          96.33%          97.30%
  11/6/2020 Pacific      Honolulu               186           67.74%        75.27%          78.49%          80.65%

  11/6/2020 Pacific      Los Angeles            849           88.81%        93.64%          93.64%          94.58%

  11/6/2020 Pacific      Sacramento             733           90.18%        95.77%          95.77%          96.73%

  11/6/2020 Pacific      San Diego             1291           85.59%        96.90%          97.06%          98.37%
                         San
  11/6/2020 Pacific      Francisco              385           90.65%        95.58%           96.10%         96.88%

  11/6/2020 Pacific      Santa Ana              425           94.35%        97.65%          98.35%          98.82%
                         Sierra
  11/6/2020   Pacific    Coastal                592           86.15%         92.74%         92.74%          93.07%
  11/6/2020   Southern   Alabama                 84           58.33%         86.90%         88.10%          94.05%
  11/6/2020   Southern   Arkansas                13           61.54%         69.23%         69.23%          69.23%
  11/6/2020   Southern   Dallas                  95           61.05%         71.58%         72.63%          83.16%

  11/6/2020 Southern     Ft. Worth                  33        60.61%        72.73%          72.73%          75.76%

  11/6/2020 Southern     Gulf Atlantic          177           64.41%        92.66%          92.66%          94.92%
  11/6/2020 Southern     Houston                 39           64.10%        84.62%          84.62%          92.31%
         Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 38 of 41



                                          Measured        Processing    Processing      Processing      Processing
                                          Volume:         Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                          Inbound         Inbound       Inbound         Inbound         Inbound
Date          Area       District         Ballot          Ballot        Ballot          Ballot          Ballot

  11/6/2020 Southern     Louisiana                   92        78.26%        89.13%          89.13%          92.39%

  11/6/2020 Southern     Mississippi                 64        79.69%        92.19%          92.19%          95.31%

  11/6/2020 Southern     Oklahoma                    58        67.24%        81.03%          81.03%          81.03%

  11/6/2020 Southern     Rio Grande                  65        76.92%        90.77%          90.77%          92.31%

  11/6/2020   Southern   South Florida           152           63.82%        93.42%          93.42%          95.39%
  11/6/2020   Southern   Suncoast                275           78.91%        90.18%          90.18%          91.64%
  11/6/2020   Western    Alaska                  115           79.13%        85.22%          87.83%          90.43%
  11/6/2020   Western    Arizona                 323           85.45%        92.57%          92.57%          92.88%
                         Central
  11/6/2020 Western      Plains                      93        62.37%         76.34%          77.42%         79.57%

                         Colorado/W
  11/6/2020 Western      yoming                  658           49.54%         80.24%          80.55%         81.31%
  11/6/2020 Western      Dakotas                 120           69.17%         80.83%          80.83%         84.17%
  11/6/2020 Western      Hawkeye                 109           67.89%         86.24%          86.24%         86.24%
                         Mid-
  11/6/2020 Western      Americas                136           44.85%         86.76%         88.24%          90.44%
                         Nevada
  11/6/2020 Western      Sierra                  317           92.43%         97.16%          97.48%         98.11%

  11/6/2020 Western      Northland                84           67.86%        94.05%          94.05%          94.05%
  11/6/2020 Western      Portland                947           75.08%        85.01%          96.41%          97.25%

  11/6/2020 Western      Salt Lake City          362           76.52%        93.09%          93.09%          93.92%
  11/6/2020 Western      Seattle                1031           78.47%        91.95%          92.43%          93.40%
            Capital
  11/7/2020 Metro        Atlanta                 184           48.37%         83.15%         88.04%          88.04%
            Capital
  11/7/2020 Metro        Baltimore               224           64.29%         79.46%         91.07%          93.75%
            Capital
  11/7/2020 Metro        Capital                 145           68.97%         81.38%         91.03%          93.79%
            Capital      Greater S
  11/7/2020 Metro        Carolina                    86        68.60%         80.23%          90.70%         90.70%
            Capital
  11/7/2020 Metro        Greensboro              166           43.37%        59.04%           83.13%         83.73%
            Capital      Mid-
  11/7/2020 Metro        Carolinas               118           47.46%         75.42%         86.44%          86.44%
         Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 39 of 41



                                         Measured        Processing    Processing      Processing      Processing
                                         Volume:         Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                         Inbound         Inbound       Inbound         Inbound         Inbound
Date        Area          District       Ballot          Ballot        Ballot          Ballot          Ballot
            Capital       Norther
  11/7/2020 Metro         Virginia              119           50.42%         77.31%         92.44%          93.28%
            Capital
  11/7/2020 Metro         Richmond              181           63.54%         81.22%          92.82%         94.48%

  11/7/2020 Eastern       Appalachian               41        24.39%        58.54%          95.12%          95.12%

                          Central
  11/7/2020 Eastern       Pennsylvania          482           17.01%         30.50%         42.12%          43.57%

  11/7/2020 Eastern       Kentuckiana               16        37.50%        56.25%          56.25%          56.25%

  11/7/2020 Eastern       Norther Ohio          139           54.68%        78.42%          92.81%          92.81%

  11/7/2020 Eastern       Ohio Valley           131           49.62%        76.34%          91.60%          91.60%

                          Philadelphia
  11/7/2020 Eastern       Metropo               186           29.03%         66.67%          76.34%         77.96%

  11/7/2020 Eastern       South Jersey          109           55.05%        69.72%          80.73%          82.57%

  11/7/2020 Eastern       Tennessee                 66        68.18%        84.85%          86.36%          86.36%

                          Western
  11/7/2020 Eastern       New York                  87        56.32%         81.61%          96.55%         96.55%

                          Western
  11/7/2020 Eastern       Pennsylvania          103           65.05%         74.76%         80.58%          80.58%
                          Central
  11/7/2020 Great Lakes   Illinois              258           53.88%         76.74%          88.37%         89.15%

  11/7/2020 Great Lakes Chicago                 321           37.38%        53.27%          61.99%          61.99%

  11/7/2020 Great Lakes Detroit                 102           57.84%        68.63%          75.49%          75.49%

  11/7/2020 Great Lakes Gateway                     82        50.00%        75.61%          81.71%          81.71%
                        Greater
  11/7/2020 Great Lakes Indiana                     24        58.33%         83.33%          87.50%         87.50%
                        Greater
  11/7/2020 Great Lakes Michigan                    68        27.94%         72.06%          79.41%         79.41%

  11/7/2020 Great Lakes Lakeland                    62        29.03%        50.00%          74.19%          74.19%
          Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 40 of 41



                                       Measured        Processing    Processing      Processing      Processing
                                       Volume:         Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                       Inbound         Inbound       Inbound         Inbound         Inbound
Date          Area       District      Ballot          Ballot        Ballot          Ballot          Ballot

  11/7/2020 Northeast    Albany               142           69.01%        85.92%          92.96%          92.96%

  11/7/2020 Northeast    Caribbean                8         37.50%        50.00%          75.00%          75.00%

                         Connecticut
  11/7/2020 Northeast    Valley                   68        85.29%         94.12%          97.06%          97.06%
                         Greater
  11/7/2020 Northeast    Boston               151           75.50%         87.42%         90.07%          90.07%

  11/7/2020 Northeast    Long Island          117           63.25%        77.78%          90.60%          92.31%

  11/7/2020 Northeast    New York             169           86.39%        88.76%          89.94%          90.53%

                         Northern
  11/7/2020 Northeast    New England              15        46.67%         60.00%         73.33%          73.33%

                         Northern
  11/7/2020 Northeast    New Jersey           183           71.58%         86.89%         89.62%          89.62%

  11/7/2020 Northeast    Triboro              144           59.72%        75.00%          80.56%          81.94%

  11/7/2020 Northeast    Westchester              64        87.50%        93.75%          95.31%          95.31%

  11/7/2020 Pacific      Bay-Valley           291           75.95%        85.57%          94.50%          96.56%
  11/7/2020 Pacific      Honolulu              55           63.64%        76.36%          83.64%          85.45%

  11/7/2020 Pacific      Los Angeles          372           90.32%        94.89%          95.97%          95.97%

  11/7/2020 Pacific      Sacramento           732           89.34%        90.30%          91.94%          92.21%

  11/7/2020 Pacific      San Diego            405           76.54%        88.64%          95.31%          95.80%
                         San
  11/7/2020 Pacific      Francisco            124           79.03%        85.48%           90.32%         90.32%

  11/7/2020 Pacific      Santa Ana            167           88.62%        93.41%          97.01%          97.01%
                         Sierra
  11/7/2020   Pacific    Coastal              228           85.53%         91.67%         92.11%          92.11%
  11/7/2020   Southern   Alabama               46           41.30%         86.96%         97.83%          97.83%
  11/7/2020   Southern   Arkansas              16           31.25%         56.25%         56.25%          56.25%
  11/7/2020   Southern   Dallas                71           69.01%         77.46%         81.69%          81.69%
         Case 1:20-cv-02405-EGS Document 103-2 Filed 11/08/20 Page 41 of 41



                                          Measured        Processing    Processing      Processing      Processing
                                          Volume:         Score:        Score Plus 1:   Score Plus 2:   Score Plus 3:
                                          Inbound         Inbound       Inbound         Inbound         Inbound
Date          Area       District         Ballot          Ballot        Ballot          Ballot          Ballot

  11/7/2020 Southern     Ft. Worth                   24        62.50%        75.00%          87.50%          87.50%

  11/7/2020 Southern     Gulf Atlantic           104           53.85%        81.73%          87.50%          87.50%
  11/7/2020 Southern     Houston                  31           58.06%        77.42%          87.10%          87.10%

  11/7/2020 Southern     Louisiana                   40        62.50%        82.50%          95.00%          95.00%

  11/7/2020 Southern     Mississippi                 25        52.00%        68.00%          80.00%          80.00%

  11/7/2020 Southern     Oklahoma                    24        50.00%        66.67%          79.17%          79.17%

  11/7/2020 Southern     Rio Grande                  36        55.56%        72.22%          86.11%          86.11%

  11/7/2020   Southern   South Florida            89           47.19%        74.16%          92.13%          92.13%
  11/7/2020   Southern   Suncoast                163           61.35%        67.48%          70.55%          70.55%
  11/7/2020   Western    Alaska                   76           65.79%        72.37%          73.68%          77.63%
  11/7/2020   Western    Arizona                 347           85.01%        89.63%          92.80%          93.37%
                         Central
  11/7/2020 Western      Plains                      45        60.00%         73.33%          80.00%         80.00%

                         Colorado/W
  11/7/2020 Western      yoming                  691           28.80%         48.34%          65.41%         65.99%
  11/7/2020 Western      Dakotas                  73           50.68%         64.38%          72.60%         72.60%
  11/7/2020 Western      Hawkeye                  48           54.17%         81.25%          93.75%         93.75%
                         Mid-
  11/7/2020 Western      Americas                    73        41.10%         68.49%         90.41%          90.41%
                         Nevada
  11/7/2020 Western      Sierra                  126           81.75%         86.51%          91.27%         92.86%

  11/7/2020 Western      Northland                38           55.26%        73.68%          76.32%          76.32%
  11/7/2020 Western      Portland                499           57.92%        82.36%          89.38%          90.58%

  11/7/2020 Western      Salt Lake City          189           44.97%        59.26%          65.61%          66.67%
  11/7/2020 Western      Seattle                 504           75.60%        89.29%          93.25%          93.65%
